DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orthosetup (EP 2 957 252, see translation from IDS 6 Oct 2020), in view of Jeckel (U.S. Patent 5,022,855).  Regarding Claims 1-2, and 8, Orthosetup shows that it is known to have an apparatus for carrying out a method of producing a dental aid from a thermoplastic film (0001), the method comprising creating a digital three-dimensional working model (0001, 0009), producing a physical working model based on the digital model (0001), wherein prior to producing the physical working model, the digital working model is supplemented with an auxiliary structure (0054), wherein the auxiliary structure is configured as an elevation or depression (0056), and wherein the digital cutting line model is created in the digital working model (0056).  Orthosetup does not specifically describe deep drawing to form the dental aid.  Jeckel shows that it is known to use deep drawing to create a dental aid (Column 3, lines 61-66).  It would have been obvious to one of ordinary skill in the art to use Jeckel’s deep drawing to form Orthosetup’s dental aid because there is art recognized suitability to form dental aids with deep drawing processes (MPEP 2144.07).

Regarding Claim 6, Orthosetup shows the method of claim 1 above, including one wherein the auxiliary structure has a round, n-gonal, or tapered cross section (Figures 3b, 4b).
Regarding Claim 9, Orthosetup shows the apparatus of claim 8 above, including one wherein the software is executed on a computer unit, the software program includes a digital tool operated by an input means and designed to supplement the auxiliary structure (0054, 0056).

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742